Case: 1:20-cr-00032-JRA Doc #:1 Filed: 01/15/20 1 of 3. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT |
- FOR THE NORTHERN DISTRICT OF OHIO

 

 

   

  

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
) . /
Plaintiff, ) 4 6 vq] . ;
) Led ctr Of '
v. ) CASE NO. :
) Title 18, United States Code,
DANE R. LESTER, ) Sections 922(g)(1), (0), and
) 924(a)(2), and Title 26, United
Defendant. ) States Code Sections 5844,
) 5861(i) (k), and 5871
JUDGE ADE
COUNT 1 ~ me Bt
(Illegal Possession of a Machine Gun, 18 U.S.C. §§ 922(0) and 924(a)(2))
The Grand Jury charges:
1. On or about May 23, 2019, in the Northern District of Ohio, Eastern Division, the

defendant, DANE R. LESTER did knowingly and unlawfully possess a firearm as defined in
Title 26, United States Code, Section 5845(a)(6), that is, a machinegun within the meaning of
Title 26, United States Code, Section 5845(b), and more particularly described as a select fire
auto-sear, which is a part, or combination of parts, designed and intended solely and exclusively
for use in converting a weapon into a machine gun, in violation of Title 18, United States Code,
Sections 922(0) and 924(a)(2).
COUNT 2
(Possession of Unlawfully Imported Firearm Under the National Firearms Act, 26 U. S.C. §§
5844, 5861(k), and 5871)
The Grand Jury further charges:

2. On or about May 23, 2019, in the Northern District of Ohio, Eastern Division, the

defendant, DANE R. LESTER did knowingly and unlawfully receive and possess a firearm as
Case: 1:20-cr-00032-JRA Doc #:1 Filed: 01/15/20 2 of 3. PagelD #: 2

defined in Title 26, United States Code, Section 5845(a)(6), that is, a machinegun within the
meaning of Title 26, United States Code, Section 5845(b), and more particularly described as a
select fire auto-sear, which is a part, or combination of parts, designed and intended solely and
exclusively for use in converting a weapon into a machine gun, which firearm had been
unlawfully imported or brought into the United States in violation of Title 26, United State Code,
Sections 5844, 5861(k), and 5871.
COUNT 3
_ (Possession of Firearm not Identified by a Serial Number Under the National Firearms Act,
26 U.S.C. §§ 5861) and 5871)
The Grand Jury further charges:

3. On or about May 23, 2019, in the Northern District of Ohio, Eastern Division, the
defendant, DANE R. LESTER did knowingly and unlawfully receive and possess a firearm as
defined in Title 26, United States Code, Section 5845(a)(6), that is, a machinegun within the
meaning of Title 26, United States Code, Section 5845(b), and more particularly described as a
select fire auto-sear, which is a part, or combination of parts, designed and intended solely and
exclusively for use in converting a weapon into a machine gun, which was not identified by
serial number as required by Chapter 53 of Title 26, in violation of Title 26, United State Code,
Sections 5861(i), and 5871.

COUNT 4
(Felon in Possession of Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))

The Grand Jury further charges:

4. | On or about May 23, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DANE R. LESTER, knowing he had previously been convicted of a crime punishable |
by imprisonment for a term exceeding one year, that being: Felonious Assault, on or about July

25, 2008, in Case Number 2008 CR 0050 H, in Richland County Common Pleas Court,
Case: 1:20-cr-00032-JRA Doc #:1 Filed: 01/15/20 3 of 3. PagelD #: 3

knowingly possessed in and affecting interstate commerce six firearms and ammunition, to wit: a
Taurus, model PT11 G2, 9mm caliber pistol, bearing serial number TMA88059, a Ruger, model
SR45, .45 caliber pistol, bearing serial number 380-76617, an Anderson Manufacturing, model
AM-15, 5.56 caliber rifle (short barrel), bearing serial number 18168625, an Anderson
Manufacturing, model AM-15, 5.56 caliber rifle, bearing serial number 18168628, a Sears brand,
model 5, .22 caliber (Winchester) rifle, bearing no visible serial number, a Maverick Arms,
model 88, 12 gauge shotgun, bearing serial number MV0259319, and one thousand one hundred
ten rounds (1,110) of Winchester brand .22 caliber ammunition, said firearms and having been
shipped and transported in interstate commerce, in violation of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
